

116 HR 3752 IH: Stop Discrimination Against Veteran Home Buyers Act
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3752IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a grant program for veterans to become
			 appraisers for home loans under chapter 37 of title 38, United States
			 Code.
	
 1.Short titleThis Act may be cited as the Stop Discrimination Against Veteran Home Buyers Act. 2.Grant program for appraisers (a)Grant programThe Secretary of Veterans Affairs shall carry out a two-year grant program for veterans to become VA home loan appraisers. The grant program shall be known as the Veterans Serving Veterans Appraiser Program.
 (b)Eligible entitiesThe Secretary may award a grant under subsection (a) to any of the following: (1)A congressionally chartered veterans service organization.
 (2)A State, local, or Tribal veterans service agency. (3)A nonprofit organization that has historically served veterans housing needs.
 (4)A nonprofit entity that the Secretary determines has a demonstrated history of community engagement.
 (5)Any other entity the Secretary determines appropriate. (c)Amount; frequencyA grant awarded under subsection (a) may not exceed $500,000. The Secretary may not award more than one grant to a single eligible entity.
 (d)Use of fundsAn entity that is awarded a grant under subsection (a) shall use such grant to establish and carry out training programs for veterans to become VA home loan appraisers.
 (e)RegulationsThe Secretary shall prescribe regulations to carry out this section, including with respect to the evaluation of applications for grants awarded under subsection (a). Such evaluation shall prioritize eligible entities that will use the grant on programs to train veterans who will become VA home loan appraisers in the county in which the veteran resides.
 (f)ReportNot later than one year after the date on which the grant program under subsection (a) commences, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on—
 (1)the number of veterans participating in a training program to become a VA home loan appraiser pursuant to such grant program; and
 (2)the types and locations of the entities that have been awarded a grant. (g)VA home loan appraiser definedIn this section, the term VA home loan appraiser means an appraiser described in section 3731(a)(3) of title 38, United States Code.
			